DETAILED ACTION
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a wind turbine blade handling apparatus that includes the combination of, inter alia:
a root device that includes:
a  curved root support member for supporting the root portion of a wind turbine blade, 
a housing located on a lateral side of the root support member, the housing including a bottom plate with a groove, and 
a shaft that extends through the root support member and housing, the shaft having a bearing disposed within the groove of the bottom plate, 
wherein the groove guides movement of the blade about an axis perpendicular to the blade’s longitudinal axis; and
a tip device that includes:
a base,
a template
a rotatable support frame that forms an opening for supporting the tip portion of the wind turbine blade, 
the rotatable support frame having a first support member that receives a first template side engaging a pressure side of the wind turbine blade, and a second support member that receives a second template side engaging a suction side of the wind turbine blade. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652